Case 19-25757-JNP   Doc 364    Filed 02/11/20 Entered 02/11/20 14:18:41         Desc Main
                              Document      Page 1 of 3




                                                         Order Filed on February 11, 2020
                                                         by Clerk
                                                         U.S. Bankruptcy Court
                                                         District of New Jersey




  DATED: February 11, 2020
Case 19-25757-JNP   Doc 364    Filed 02/11/20 Entered 02/11/20 14:18:41   Desc Main
                              Document      Page 2 of 3
Case 19-25757-JNP   Doc 364    Filed 02/11/20 Entered 02/11/20 14:18:41   Desc Main
                              Document      Page 3 of 3
